Montgomery, Presiding Judge,
delivered the opinion of the court :
In the case of United States v. Furuya & Co. (7 Ct. Cust. Appls., 495; T. D. 37109), decided herewith, we considered, the subject of crude seaweed and need not here do more than repeat that seaweed, dried, with nothing added to change its character, and packed in tin boxes as a convenient method of getting the product to market, is to be held seaweed, crude and unmanufactured.
*488It is' further contended in these cases that the seaweed here in question is not shown to correspond with that considered in United States v. Furuya & Co., supra. The Board of General Appraisers expressed the opinion that the importation in the two cases here under consideration were of the same character of seaweed as that involved in United States v. Furuya & Co., supra, and so found.
The only question in these cases, therefore, since the principal question has been decided in United States v. Furuya & Co., supra, is whether the seaweed here imported is natural dried seaweed. It is claimed by the Government that there is. no testimony tending to show such fact. That the importation is seaweed is not questioned; that it is dried is apparent from an inspection of the samples and from its expanding to natural form when soaked in water;.that it ⅛ not treated otherwise is apparent from the testimony of Kulisabulo Ohashi, a member of the importing firm. We quote from his testimony some material portions:
Q. I now refer to invoice 6296, imported by you April 19, 1915, board No. 793658, which covers six cases of dried seaweed, and ask you to tell me, if you can from that invoice, what kind of seaweed that covers? — A. This seaweed it is natural seaweed, and there is seaweed treated with shoyu; it is all the same quality, same material, but the quality is the difference.
* ⅜ • if x ⅜ x x
Q. You imported that merchandise, did you not? — A. Yes; I did.
Q. Do you know the kind of merchandise it was from that invoice that you imported at that time? — A. Yes; I know now.
Q. (By General Appraiser Howell.) How do you know? — A. I remember what I got. I saw all of them.
Q. You saw the merchandise at the time of its arrival? — A. Yes.
x * * x x x X
Q. Can you tell me the difference, from your experience as an importer, of nori treated with shoyu and that which is claimed to be nori sun dried? — A. Yes; I can tell it.
Q. How? — A. We can tell by taste and sometimes by looking. ’
Q. What is the difference in the looks of it? — A. Oh, if treated with shoyu it always looks dark; and we can smell the shoyu smell on that.
x x x x x x x
Q. On board No. 794802, covered by invoices 5322 A, B, and 0, and invoices 4817 A and B, all of the series of 1915, I now show you invoice A 5322, wherein article No. 3 is one case containing 7,300 pieces of dried seaweed, and ask you what kind of seaweed that represents? — A. This untreated seaweed, natural seaweed.
Q. What do you mean by natural seaweed? — A. Not treated by shoyu or something like that; not cooked.
He was then asked what was done to seaweed before it came over here, and this testimony was excluded. This was followed by the question:
Q. (By Mr. Tenney.) You saw the merchandise, did you, covered by that invoice when it was brought in your store? — A. I saw that; yes, sir.



*489Q. Referring to board No. 794453, invoice 3271 of the series of 1915, I show you said invoice in which the protest covers case No. 25, dried seaweed, and ask if you saw that seaweed when it came into your store? — A. Yes; I saw that.
Q. Can you tell from an inspection of the invoice what shape that seaweed was in? — A. Yes; just the sarhe shape, square — about a foot square apiece — that is right; that is what they are.
Q. I now show you a sample of seaweed covered by collector’s protest 20573, invoice 6296-
General Appraiser Howell. That is protest 793658, then.
Q. And ask you to look at that seaweed and tell us if you know if that has been treated in any way?
Mr. Farrell. That is objected to.
Q. What kind of seaweed, that is.
Mr. Farrell. That is objected to.
General Appraiser Howell. Ask him whether or not that is representative of the seaweed he has just spoken of.
Q. Does that represent the merchandise you have just spoken of in that last importation? — A. Yes; that is it; yes, sir.
General Appraiser Howell. Let him see the invoice once more. — A. Yes; that is the kind; just a moment — yes; that is the kind.
Q. (By Mr. Farrell.) You point here? — A. They are all the same; just the quality is different.
* x * ⅜ x x x
Q. Mr. Ohashi, what is the use of this merchandise in this country? — A. This in this country most Japanese use that for eat, eat .with rice.
Q. With soup and rice, don’t'they? — A. Yes.
Q. You take it in the condition just as you take it out of this paper and put it in the rice or soup and eat it? — A. Yes, sir.
Q. (By Mr. Tenney.) Do you ever put anything on this seaweed before you eat it? — A. Yes; it is just salt; we put it in suey, and sometimes we cook it and put it in a sauce and take it; we never take it that way; always we must fry it before we eat it; roast it on the fire and put in shoyu and eat it.
Mr. Farrell. Except in soup and rice? — A. Except in soup; yes.
This testimony taken as a whole, we think, sufficiently shows the acquaintance of the witness with the subject of natural dried seaweed, and that the importations here in question are such. The testimony that it is natural seaweed is also corroborated by the method of using it. The testimony last quoted above tends to show that the witness also had experience which enabled him to distinguish between natural seaweed and that which had been treated with shoyu.
We think the Board of General Appraisers committed no error and the decision is affirmed.